Citation Nr: 1402851	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher evaluation for the Veteran's service-connected total left knee replacement, currently evaluated as 30 percent from November 1, 2000, 40 percent from October 26, 2009 and 60 percent from March 13, 2013.  

2.  Entitlement to a higher evaluation for the Veteran's service-connected right knee degenerative joint disease chondromalacia, currently evaluated as 10 percent disabling from January 12, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1980.

This case comes before the Board of Veterans' Appeal (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In May 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  

When this case was before the Board in February 2013, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The issue of a higher evaluation for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right knee degenerative joint disease and chondromalacia with limitation of motion is manifested by flexion limited to 100 degrees and extension to 0 degrees.

2.  Right knee chondromalacia is manifested by frequent episodes of locking, joint pain and effusion. 

3.  Right knee degenerative joint disease and chondromalacia is not manifested by instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease and chondromalacia with limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 5261 (2013).

2.  The criteria for a compensable evaluation for instability of the right knee degenerative joint disease and chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5262 (2013).

3.  The criteria for a 20 percent evaluation for right knee chondromalacia with dislocation, frequent episodes of locking, pain and effusion into the joint have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the notice informed the Veteran of information and evidence necessary to substantiate the claim for a higher evaluation for a right knee disability and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The October 2009 notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with both claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

The Veteran testified at a hearing before the undersigned in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, testimony was elicited in order to substantiate the claim of an increased rating.  The Veteran was assisted at the hearing by a representative from an accredited agency.  The representative and the undersigned asked questions to ascertain the current severity of the Veteran's knee disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Entitlement to a higher evaluation for the Veteran's service-connected right knee degenerative joint disease and chondromalacia, currently evaluated as 10 percent disabling from January 12, 2006. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim, where distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent evaluation is warranted if semilunar cartilage is dislocated and causes frequent episodes of "locking," pain, and effusion into the joint.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent evaluation is warranted when the semilunar cartilage is removed and is symptomatic.

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.   Where flexion is limited to 15 degrees, a 30 percent rating is warranted. 

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2011).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

Analysis

With respect to the Veteran's right knee, the Board observes that he is currently in receipt of a 10 percent rating for chondromalacia.  In the May 2006 decision, the RO explained that chondromalacia was not specifically listed in the rating schedule and would be rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  The RO explained that a 10 percent was warranted for functional limitation due to subjective complaints of pain as well as objective findings of limitation of motion, pain with motion and x-ray evidence.  The RO evaluated the Veteran's right leg under diagnostic codes 5003 (arthritis) and 5260 (limitation of flexion).  

The record shows that the Veteran had diagnoses for both degenerative joint disease and chondromalacia.  The Veteran's symptoms, which will be explained in more detail below, appear to include pain on motion as well as locking, dislocation, effusion and pain in the joint.

Having reviewed the record, the Board has determined that a separate evaluation is warranted for the Veteran's right knee disability under Diagnostic Code 5258, throughout the appeal period.  The record indicates that the Veteran has a diagnosis of chondromalacia of this right knee which includes symptoms of dislocation with frequent episodes of "locking," "pain," and effusion.  The Veteran has consistently reported symptoms of locking, effusion and pain of the right knee throughout the appeal.  In September 2009, the Veteran reported locking, pain and swelling of his right knee.  In January 2010, the Veteran reported that his knee occasionally catches and locks which give him significant pain.  In March 2010, the Veteran reported that his knee would lock and "go out" about twice a month.  In August 2010, the Veteran explained that he fell in July because his right knee dislocated.  He reported popping, locking and pain with more frequency and longer duration than before he had injections.  In May 2012, the Veteran testified at the Board hearing to swelling, tenderness, joint pain, instability and loss of coordination.  He noted that for the last three years, he had popping sounds and locking three to five times a month.

Objective evidence throughout the period on appeal shows that the Veteran had a meniscus condition of his right knee.  An October 2008 x-ray report noted mild degenerative changes with cartilage space thinning medially.  In September 2009, a VA physician assistant noted a positive McMurray's test with tenderness to the medial joint line.  The joint was stable.  A September 2009 MRI noted that medial and lateral meniscus were intact, but there was very tiny effusion present with a couple of three millimeters low densities with the patella superiorly which could represent tiny degenerative cysts.  In January 2010 and February 2010, the Veteran received Supartz injections to his right knee.  

Upon examination in January 2010, the Veteran had mild to moderate medial joint line tenderness and mildly positive McMurray's test.  He had no erythema.  In August 2010, the lateral McMurray's test elicited some discomfort.  The physician assistant concluded that the Veteran had a probable tear of the meniscus of the right knee.  In November 2010, the Veteran had tenderness along the medial joint line but no intraarticular swelling.  A December 2010 MRI showed increased signal within the medial meniscus consistent with meniscal degeneration but no extension to a free margin is identified to suggest a tear.  He also had small joint effusion present.  He had cartilage thinning, irregularity and fissuring were noted at the posterior aspect of the patella consistent with chondromalacia of the patella.  There was also a degree of articular cartilage thinning at both the medial and lateral joint compartments.  On coronal imaging, there is suggestion of an area of focal cartilage irregularity along the lateral tibial plateau medial aspect although this could not be completely confirmed on the other images.  There was evidence of meniscal degeneration but no distinct meniscal tear.  

During the March 2013 VA examination, the examiner found that the Veteran had a meniscus condition of his right knee, specifically frequent episodes of joint pain and effusion.  The Veteran's entire disability picture, specifically as it related to the cartilage irregularity and degeneration of the cartilage, demonstrates that a 20 percent evaluation under Diagnostic Code 5258 is applicable for the period on appeal.  This is the maximum rating allowable under this diagnostic criteria.  The Board has made this determination based on the credible subjective evidence as well as the objective evidence.

The Board finds that a separate 20 percent evaluation under Diagnostic Code 5258 contemplates symptoms such as locking, pain and effusion which are separate and distinct than those already considered by the RO when the RO assigned a 10 percent evaluation under Diagnostic Code 5003 and 5260.  Specifically, the RO assigned a 10 percent evaluation for functional limitation due to subjected complaints of pain as well as objective findings of limitation of motion, pain with motion and x-ray evidence.  

Having reviewed the record, the Board has further determined that a higher evaluation due to limitation of flexion or extension is not warranted.  The flexion of the Veteran's knee has measured, at worst, as 100 degrees.  Extension was measured at 0 degrees (normal).  In essence, neither limitation of flexion nor extension has been compensable pursuant to Diagnostic Code 5260 or 5261 at any time during the appellant period.  The record shows that the Veteran has pain on motion and as such, the Board finds that the Veteran's right knee disability is appropriately rated as 10 percent disabling under the criteria for degenerative joint disease and chondromalacia.  Moreover, the evidence does not reflect ankylosis which would allow a higher or separate evaluation under the criteria pertinent to evaluation of such disability.  Accordingly, the Board finds that the evaluation currently in place for pain on motion is appropriate.

With regard to the evaluation of instability of the knees, the Board notes that the January 2010 VA treatment record specifically notes that although the Veteran reported that his knee catches and locks which cause pain, the Veteran reported no associated instability.  In a March 2010 statement, the Veteran reported instability of his right knee.  In March 2012, the Veteran also reported instability.  Despite this, the Veteran's knee was stable as indicated in a September 2009 VA treatment record, an August 2010 VA treatment record, an August 2011 VA treatment record, and a September 2012 VA treatment record.   Most recently, in the March 2013 VA examination report, all stability tests were normal.  There is no indication of objective evidence showing instability or laxity that would warrant a higher evaluation.  The Board acknowledges that the Veteran reported falling when his knee dislocated in July 2010.  The Board finds that dislocation is already contemplated under Diagnostic Code 5258.  As such, a higher evaluation under diagnostic Code 5257 is not applicable.   

The Board accepts that, throughout the period in question, the Veteran has experienced functional impairment, pain, and pain on motion of his right knee.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  For these reasons, the Board finds that a separate evaluation is warranted under Diagnostic Code 5258 but not a higher evaluation than 10 percent for limitation of motion or instability.  

Extraschedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain in the joint, pain on motion, locking and effusion, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion as well as dislocation, effusion, locking and pain in joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261, 5258 (providing ratings on the basis of ankylosis, limited flexion and extension and dislocation).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right knee disability has resulted in any hospitalizations.  He also reported during a December 2009 VA examination that he lost 2 weeks of work due to knee pain and weakness in both knees.  It is unclear from the Veteran's statement whether his right knee or his left knee resulted in the majority of days lost from work.  The Veteran testified that he changed his job at the VA to a more sedentary position.  The Veteran has not alleged that his right knee disability has resulted in marked interference with his sedentary employment, nor does the evidence show his impairment of walking and standing effects his sedentary job as a support clerk at the VA.  Therefore, the Veteran's service-connected right knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Total Disability Evaluation based on Individual Unemployability

The Court has held that a request for a total disability evaluation based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran explained that he changed his job within the VA to a more sedentary position.  See Board hearing at page 6.  Despite this, the Board notes that the Veteran continues to work, and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The matter of TDIU is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


ORDER

Entitlement to a 20 percent evaluation for right knee chondromalacia due to dislocation, locking, pain and effusion is granted, subject to the controlling regulations applicable to the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia with limitation of motion (pain on motion) is denied.

Entitlement to a compensable evaluation of the right knee chondromalacia with instability is denied.


REMAND

Pursuant to 38 C.F.R. § 19.37(a), if evidence is received by the AOJ prior to the case being transferred to the Board and the evidence was not considered in the previous Statement of the Case, a Supplemental Statement of the Case should be furnished to the appellant and his representative unless the additional evidence received duplicates evidence previously of record or is not relevant to the issues on appeal.  

When this Veteran's claim was previously before the Board in February 2013, the Board remanded two issues:  a higher evaluation for a right knee disability and a higher evaluation for a left knee disability.  Pursuant to the Board remand, the AMC obtained all recent VA treatment records and obtained a new VA examination for the Veteran to determine the severity of his knee disabilities.  The AMC then issued a Supplemental Statement of the Case for the Veteran's right knee disability but failed to issue an SSOC for the Veteran's left knee disability.  Instead, the AMC issued a decision granting a higher evaluation for the Veteran's left knee disability and special monthly compensation for his left knee both effective the date of his most recent VA examination, March 13, 2013.  Despite this, the AMC did not issue a Supplemental Statement of the Case for the Veteran's left knee disability and explain why a higher evaluation for the left knee was not warranted prior to March 13, 2013 based on newly obtained VA treatment records.  For these reasons, the case must be remanded back to the AMC for issuance of a Supplemental Statement the Case for a higher evaluation for the left knee disability.

As the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA, while the case is in remand status.  VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records and associate them with the claims file or upload them to Virtual VA.

2.  After the above development has been completed, readjudicate the claim for a higher evaluation for the left knee disability, in light of all of the evidence of record, including a review of the VA treatment records, as well as any evidence added pursuant to this Remand.  If the issues remain denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


